Examiner’s Comment
The substitute specification, including new drawings, submitted 12/31/2021 has not been entered. The substitute specification did not include page numbers. The specification pages must be numbered consecutively. See at least 37 CFR 1.52(b)(5). 
The time period for response set in the 11/3/2021 Miscellaneous Communication to Applicant remains in effect.


/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa